DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on May 7, 2021. 
Claims 1-13 have been amended. 
Claims 15-21 are new. 
Claim 14 has been canceled. 
Response to Arguments
Applicant’s arguments, see pg. 10, filed May 7, 2021, with respect to drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Applicant argues that Fig. 3 step E shows the method step of two iso-centering images next to each other. This argument is persuasive. 
 Applicant’s arguments, see pg. 10, filed May 7, 2021, with respect to abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. Applicant has corrected the Abstract. 
Applicant’s arguments, see pg. 11, filed May 7, 2021, with respect to Claims 1-14 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has amended the claims by correcting the minor informalities. 
Applicant’s arguments, see pg. 11, filed May 7, 2021, with respect to Claims 13-14 have been fully considered and are persuasive.  The 101 rejection of the claims has been withdrawn. Applicant has amended the claim 13 by adding the term non-transitory computer readable 
Applicant’s arguments, see pg. 11, filed May 7, 2021, with respect to Claims 1-14 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has amended the Claims 1-14 by correcting the claim language that rendered the claim indefinite.  
Applicant’s arguments, see pg. 11, filed May 7, 2021, with respect to Claims 13-14 have been fully considered and are persuasive.  The 101 rejection of the claims has been withdrawn. Applicant has amended the claim 13 by adding the term non-transitory computer readable storage medium which is directed to a statutory category of invention. 
Applicant’s arguments, see pgs. 12-14, filed May 7, 2021, with respect to Claims 1-13 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. Regarding claims 1-2, and 13, Applicant argues Imai fails to disclose “receive at least one scout image of the patient acquire in a respective position of the apparatus, the respective position [of the at least one scout image] being represented by at least one parameter” because Imai discloses determining parameters of the present position of the subject in [0038]-[0041]. However, Imai discloses determines the central position in [0041]. 
Applicant further argues that Imai fails to disclose the “selection of an iso-centering image from the images” because Imai discloses making scale corrections in [0046]. However, Imai discloses generating AP scout image and a lateral scout image in [0050]. 
Applicant furthers argues that Imai fails to disclose “adapt an appearance of the at least one iso-centering image according to the present position of the apparatus” because Imai discloses setting a shield range in [0053]-[0054]. This argument is persuasive. Imai discloses 
Allowable Subject Matter
Claims 1-13, and 15-21 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Imai (JP 2012130542; all notations directed to translated Imai).
Regarding claim 1:
Imai discloses an apparatus for medical imaging of a patient including an object of interest, the apparatus comprising:
a patient support unit (Translated Imai; [0030], table) is configured to receive a patient (Translated Imai; [0030], subject is placed on table);
 a processor (Translated Imai; [0029], central processing device and operation console) configured to:
i)	receive at least one scout image of the patient acquired in a respective position of the apparatus (Translated Imai; [0037], scout scan), the respective position being represented by at least one position parameter (Translated Imai; [0038]-[0041], position calculated),
ii)	 select at least one iso-centering image from the at least one scout image (Translated Imai; [0045]-[0051], corrected AP and lateral images generated) by geometrical calculation using the at least one position parameter of the at least one scout image and at least one position parameter representing a present position of the apparatus (Translated Imai; [0045]-[0051], corrected AP and lateral images generated using geometrical calculations); and
However, Imai fails to disclose adapt an appearance of the at least one iso-centering image according to the present position of the apparatus, and 

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-21 are allowable by virtue of their dependency.
Regarding claim 2:
Imai discloses a method for positioning an object of interest in a medical imaging apparatus, comprising:
- receiving at least one scout image of a patient acquired in respective position of the medical imaging apparatus (Translated Imai; [0037], scout scan), the respective positions being represented by at least one position parameter (Translated Imai; [0038]-[0041], position calculated); 
- selecting at least one iso-centering image from the at least one scout image (Translated Imai; [0045]-[0051], corrected AP and lateral images generated) by geometrical calculation using the at least one position parameter of the at least one scout image and a corresponding at least one position parameter representing a present position of the medical imaging apparatus (Translated Imai; [0045]-[0051], corrected AP and lateral images generated using geometrical calculations).
 However, Imai fails to disclose adapting an appearance of the at least one iso-centering image according to the present position of the medical imaging apparatus, and 
displaying the at least one adapted iso-centering image.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 3-12 are allowable by virtue of their dependency.
Regarding claim 13:
Imai discloses non-transitory computer-readable storage medium having a stored computer program for medical imaging of a patient including an object of interest, the computer program comprising instructions which, when executed by processor, cause the processor to: 
i)	receive at least one scout image of the patient acquired in a respective position of a medical imaging apparatus (Translated Imai; [0037], scout scan), the respective position being represented by at least one position parameter (Translated Imai; [0038]-[0041], position calculated);
ii)	 select at least one iso-centering image from the at least one scout image (Translated Imai; [0045]-[0051], corrected AP and lateral images generated) by geometrical calculation using the at least one position parameter of the at least one scout image and at least one position parameter representing a present position of the medical imaging apparatus (Translated Imai; [0045]-[0051], corrected AP and lateral images generated using geometrical calculations), 
However, Imai fails to disclose adapt an appearance of the at least one iso-centering image according to the present position of the medical imaging apparatus, and 
cause display of the at least one adapted iso-centering image.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884